Citation Nr: 0305319	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans Of Foreign Wars Of 
The United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  The appellant in this matter is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.  


FINDINGS OF FACT

1.  The veteran died on September [redacted] 1991.

2.  The immediate cause of the veteran's death was 
complications of acute cervical fracture.

3.  An acute cervical fracture was not present during the 
veteran's active service, nor is it shown to have been 
manifested until many years after his separation therefrom.

4.  At the time of the veteran's death, he was service 
connected for bilateral pes planus, evaluated as 30 percent 
disabling, and rheumatic heart disease (currently not found), 
evaluated as noncompensable.

5.  The veteran's service-connected pes planus and rheumatic 
heart disease were neither a principal nor a contributory 
cause of his death.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and inform 
her as to whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant  was notified of the information necessary to 
substantiate her claim by means of the discussions in the 
March 2000 rating decision, August 2000 Statement of the Case 
(SOC), and March and May 2002 Supplemental Statements of the 
Case (SSOC).  She was specifically told about the 
requirements to establish service connection for the cause of 
the veteran's death and of the reasons that the evidence in 
her case was inadequate.  

The RO also requested information from her to support her 
claim in a letter dated January 10, 2001, at which time VA 
further informed the appellant of which information and 
evidence she was to provide to VA and what actions VA had 
undertaken on behalf of her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was told that VA 
would assist her in obtaining evidence, but it was her 
responsibility to help by identifying records and providing 
releases.  Therefore, VA has no outstanding duty to inform 
her that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records, available VA records, autopsy report, and private 
treatment records from the Southwest Texas Methodist 
Hospital.  The RO also contacted the Audie Murphy Memorial 
Hospital and the Frank Tajeda Outpatient Clinic requested 
that they provide all medical records for treatment accorded 
the veteran.  Both health care providers responded that they 
did not have any treatment records of the veteran.  The 
appellant was notified by means of the March 2002 SSOC that a 
request was made for these records but they were not 
available.  Even if these records were available, there is no 
reasonable possibility that they would show how the veteran 
fell out of bed at his home on September [redacted] 1991.  There is 
no indication of relevant medical records that the RO failed 
to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In the matter at hand, there is no reasonable 
possibility that a medical opinion would substantiate the 
appellant's claim.  The veteran died after breaking his neck 
in an accidental fall.  No one has indicated that he or she 
witnessed the fall, and any opinion as to the cause of the 
fall would be pure speculation.  38 C.F.R. § 3.159(d) (2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the appellant's case, she has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so as noted earlier.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand of her case to 
the RO for adjudication of her claim under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue or directing any further 
development by the Board.  Such action would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  

The CAVC has held that such action is to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated. "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.


II.  Service connection for cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a);  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran died on September [redacted] 1991.  The immediate cause 
of his death was complications of acute cervical fracture.  
There was approximately a nine day interval between onset of 
this condition and death.  The veteran was injured in a fall 
from his bed at home on September [redacted] 1991.  

Prior to his death, the veteran was service connected for 
bilateral pes planus, evaluated as 30 percent disabling, and 
rheumatic heart disease, evaluated as noncompensable.  The 
appellant argues that service connection is warranted for the 
veteran's cause of death because his service-connected pes 
planus and/or rheumatoid arthritis caused or contributed to 
the fall which resulted in the acute cervical fracture that 
he sustained shortly before his death.  She has asserted that 
the veteran's pes planus and/or rheumatoid arthritis was so 
severe that it caused him to lose his balance and to fall, 
which resulted in the injury to his neck.

In support of her claim, the appellant submitted a statement 
from the veteran's sister received in April 2002.  She 
asserted that she felt the veteran fell out of his bed due to 
his rheumatic fever.  She added that the veteran had 
rheumatoid arthritis in his feet and back, and that a few 
weeks prior to his accident, VA had prescribed him shoe 
insoles and stockings for his feet.  She suggested that the 
veteran lost his footing while getting out of bed in the 
morning and fell on his back and broke his neck.  She 
concluded that this was all the result of his rheumatic 
fever.

None of the evidence dated prior to the veteran's accident 
which resulted in his death indicated that he had a history 
of an acute cervical fracture.  Private hospital treatment 
records dated from September [redacted] 1991, to September [redacted] 1991, 
show that the veteran was admitted for treatment of 
quadriplegia secondary to fracture dislocation of C4-5.  The 
veteran had been using a hospital bed for curvature of the 
spine and had his head elevated on the pillows when he fell 
out of bed at about 8:00 am.  He denied any dizziness or 
weakness prior to his fall and stated that he had arthritis 
for a number of years.  He was unable to move evidently 
initially on his left side.  He was placed on a back board 
and brought to the emergency room where X-rays of the 
cervical spine revealed a fracture dislocation at C4-5.  The 
admitting diagnosis was spinal cord injury with quadriplegia 
secondary to fracture of C4-5.  The veteran also had X-rays 
suggesting an ankylosing spondylitis of the cervical spine.  
He was to be placed in traction and it was suggested that he 
would require a posterior fusion.

The hospital pulmonary consultation report of September 1991 
shows that the veteran had been placed on Gardner-Wells tongs 
as part of his treatment for the quadriplegia secondary to 
the C4-5 fracture.  He was examined because he had been 
having difficulty clearing secretions.  The impression was 
quadriplegia secondary to C4-5 fracture from fall; 
bronchitis, difficulty clearing secretions; history of 
smoking; ankylosing spondylitis, rule out associated lung 
disease; and obesity.

A hospital cardiology consultation report dated September [redacted] 
1991, shows that the veteran was admitted in atrial 
fibrillation but gave no history of cardiac disease, 
hypertension, or pain consistent with angina, etc.  He 
developed significant bradyarrhythmia and became unresponsive 
and arrested and was intubated.  Post arrest, he was still in 
atrial fibrillation with an intraventricular conduction 
defect (delay).  He was hypotensive with no urine output.  
The impression showed that the veteran had a cardiac arrest 
and it was unclear as to the primary event.  This might have 
been primary cardiac versus secondary.  He was now acidotic, 
which was being corrected.  His pressure could be managed 
with medication and a catheter was placed for volume 
assessment.

The hospital discharge report dated September [redacted] 1991, shows 
that the veteran died as a complication of his fracture 
dislocation and quadriplegia secondary to falling out of a 
hospital bed on the morning of admission.  He eventually 
developed marked bilateral atelectasis requiring bronchoscopy 
on multiple occasions, and despite best medical efforts, was 
maintaining his pulmonary functions and his cardiac function.  
His also developed severe acidosis resulting in loss of renal 
function for which he was observed for oliguria.  He then 
developed a rapidly rising azotemia.  He required 
hemodialysis, but became worse regardless, and developed 
sepsis.  When the sepsis did not respond to treatment, the 
veteran died.  The cause of death was a consequence of his 
accidental C4-5 fracture dislocation quadriplegia with 
subsequent ascending cord edema, bradycardia, cardiac arrest, 
renal failure, respiratory failure and then subsequently 
sepsis despite pertinent antibiotics.

The Certificate of Death issued in October 1991 shows that 
the immediate cause of death was complications of acute 
cervical fracture.  Other significant conditions contributing 
to death, but not resulting in the underlying cause included 
ankylosing spondylitis and arteriosclerotic cardiovascular 
disease.  The manner of death was listed as an accident 
described as a fall.

The County Autopsy Report dated in September 1991 shows that 
the veteran, with a history of ankylosing spondylitis, died 
as a result of complications from an acute cervical (neck) 
fracture.  The manner of death was said to be an accident.  
The complications of the acute cervical fracture were listed 
as acute vertebral fracture at level of C4-5 with hemorrhage 
into spinal canal and necrosis of cord at same level; history 
of fall from bed; multiple medical complications to include 
pneumonia with sepsis and renal failure; history of 
ankylosing spondylitis; and status post tracheostomy for 
respiratory care.

There is no indication that service-connected pes planus or 
rheumatic heart disease caused the veterans death.  As noted 
above, the cause of his death was determined to be 
complications of acute cervical fracture.  

The appellant does not contend, nor does the evidence show, 
that direct service connection is warranted on the theory 
that the veteran's acute cervical fracture developed during 
his period of active service.  His service medical records 
show no treatment for such a condition.  The earliest medical 
evidence of the acute cervical fracture was not until 
September 1991, many years after his discharge from service, 
and there is no evidence relating this condition to any in-
service disease or injury. 

As there is no medical evidence of an in-service occurrence 
or aggravation of a disease or injury manifested by an acute 
cervical fracture, and as there has been no medical evidence 
of a nexus between an in-service injury or disease and the 
veteran's cause of death, entitlement to service connection 
for the cause of the veteran's death on a direct basis must 
be denied.  See Hickson, 12 Vet. App. at 253; see also Pond, 
12 Vet App. at 346.

As to establishing entitlement to service connection for the 
cause of the veteran's death on a secondary basis, shown to 
be proximately due to, or the result of one of his two 
service-connected disabilities, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board recognizes that the assertions of the appellant 
suggest that the veteran's fall was the result of his pes 
planus and/or rheumatoid arthritis.  Similarly, the statement 
from the veteran's sister suggesting that his fall was the 
result of his rheumatic heart disease has been considered.  
The Board concedes that the veteran's service-connected foot 
disability, rated as 30 percent disabling, impaired his 
ability to stand and walk, and the veteran complained of such 
during his lifetime.  However, without evidence as to the 
actual cause of his fall from his bed, the chain of causation 
proposed by the appellant and the veteran's sister are too 
tenuous to establish that his respective service-connected 
disabilities were the principal or contributory cause of his 
death.  No one has reported actually witnessing the veteran's 
fall, and any opinion as to its cause is no more than pure 
speculation.  There are any number of events which may have 
precipitated the course of the events which resulted in the 
veteran falling out of his bed.  The medical records state 
that he "fell out of bed and was unable to move."  There is 
no indication that he fell while trying to stand.  It is 
possible that he may have rolled out of bed.

Additionally, as laypersons, neither the appellant nor the 
veteran's sister have shown that they are qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Notwithstanding the lay assertions of the appellant and the 
veteran's sister, there is no medical evidence of record 
suggesting that the veteran's acute cervical fracture was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

The September [redacted] 1991, hospital discharge report concluded 
that the veteran became quadriplegic following the cervical 
fracture.  This unfortunate accident resulted in the 
development of decreased pulmonary, renal, and cardiac 
functions.  The cause of death was determined to be a 
consequence of his accidental C4-5 fracture dislocation 
quadriplegia with subsequent ascending cord edema, 
bradycardia, cardiac arrest, renal failure, respiratory 
failure and then subsequently sepsis despite pertinent 
antibiotics.  As set forth above, this assessment was 
confirmed by the death certificate and the autopsy report.

There is simply no persuasive medical evidence that his 
service-connected disabilities caused or contributed to the 
accident which eventually caused his death.  Rheumatic heart 
disease was not found upon VA examinations in June 1962 and 
April 1975.  The Board acknowledges the appellant's sincere 
belief that the veteran's death was somehow related to his 
service-connected disabilities.  However, there is no doubt 
on this matter that could be resolved in the appellant's 
favor.

Finally, the appellant does not contend, nor does the 
evidence show, that ankylosing spondylitis or 
arteriosclerotic cardiovascular disease had their onset 
during active service or are related to any service-connected 
disability.  These disabilities were not demonstrated until 
many years after service and have not been related by 
competent medical evidence to any in-service disease or 
injury or to any service-connected disability.    

In view of the foregoing, the Board concludes that as the 
preponderance of evidence weighs against a grant of the 
benefits sought, entitlement to service connection for the 
cause of the veteran's death is not warranted.  38 C.F.R. § 
3.312 (2002).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

